Title: [Diary entry: 12 May 1791]
From: Washington, George
To: 

Thursday 12th. By five oclock we set out from Judge Haywards and road to Purisburgh 22 Miles to breakfast. At that place I was met by Messr. Jones, Colo. Habersham, Mr. Jno. Houston Genl. McIntosh and Mr. Clay, a Comee. from the City of Savanna to conduct me thither. Boats also were ordered there by them for my accomodation; among which a handsome 8 oared barge rowed by 8 American Captns. attended. In my way down the River I called upon Mrs. Green the Widow of the decreased [deceased] Genl. Green (at a place called Mulberry grove) & asked her how she did. At this place (12 Miles from Purisburgh) my horses and Carriages were landed, and had 12 Miles farther by Land to Savanna. The wind & tide being both agt. us, it was 6 oclock before we reached the City where we were recd. under every demonstration that could be given of joy & respect. We were Seven hours making the passage which is often performed in 4, tho the computed distance is 25 Miles. Illumns. at night. I was conducted by the Mayor & Wardens to very good lodgings which had been provided for the occasion, and partook of a public dinner given by the Citizens at the Coffee room. At Purisbg. I parted w’ Genl. Moultree.